Motion for leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney, New York County, and flies 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record with this court, and on the further condition that the appeal be perfected and noticed for argument for a term on or before the February 1963 Term of this court. That branch of the motion seeking assignment of counsel is denied. The appeal is from an order denying without a hearing appellant’s coram nobis application. Appellant therefore either has in his possession a copy of the original papers to be used in the consideration of this appeal or has full knowledge of the contents of such papers. Concur—Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.